Felton, J.
It is apparent from the verdict, in the light of the court’s charge, that the jury intended to find for the plaintiff an amount of principal only. The verdict was $2.88 in excess of the amount of principal which could have been found if the jury found that more than eight per cent, per annum had been charged. The mistake was evidently one of calculation. It was therefore not harmful to the defendant for the court to fail to instruct the jury as a matter of law that the account showed on its face that usury was charged. It was likewise not error to charge that a sale on a *55credit price would not be rendered usurious because the seller added to the cash price another sum which would exceed eight per cent. Even if such omission to charge and such charge were erroneous, which we do not concede, the jury did not find any interest, thereby finding that there was usury in the account. If there were any errors of omission or commission in the charge, they were harmless. The judgment is reversed, with the direction that if the sum of $2.88 be written off by the defendant in error, before or at the time the judgment of this court is made the judgment of the court below, the judgment is affirmed:

Judgment reversed, with direction.


Stephens, P. J., and Sutton, concur.